2021 IL App (2d) 180592-U
                          No. 2-18-0592, 2-18-0605 &2-18-0606 cons.
                                Order filed December 20, 2021

      NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
      in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 16-CF-739
                                       )
SCOTT J. TURYNA,                       ) Honorable
                                       ) Donald Tegeler, Jr.,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Presiding Justice Bridges and Justice Brennan concurred in the judgment.

                                            ORDER

¶1     Held: The trial court improperly found that defendant’s sentences were mandatorily
             consecutive, but the court did not rely on improper sentencing factors; we vacate
             the order for consecutive sentences and remand to trial court for further
             consideration.

¶2     Following a jury trial, defendant, Scott J. Turyna, was convicted of aggravated discharge

of a firearm, reckless discharge of a firearm, and aggravated domestic battery. He was acquitted

of attempted murder. The trial court sentenced him to 2 years’ imprisonment for reckless discharge

of a firearm, 5 years’ imprisonment for aggravated domestic battery, and 12 years’ imprisonment

for aggravated discharge of a firearm. The 2-year and 5-year sentences were to run concurrently,
2021 IL App (2d) 180592-U


but consecutive to the 12-year sentence. The trial court determined that the consecutive sentence

it imposed was mandatory. Defendant now appeals, arguing that the trial court erred in determining

that consecutive sentences were mandatory and that it relied on improper factors in imposing a

sentence. For the reasons that follow, we vacate that portion of the trial court’s order imposing

consecutive sentences; otherwise, we affirm defendant’s sentences and remand for further

consideration.

¶3                                      II. BACKGROUND

¶4      Defendant was charged with one count of attempted murder, two counts of aggravated

discharge of a firearm, and one count of aggravated domestic battery. Trial began on January 30,

2018.

¶5      The State’s first witness was Steven Spurling. On May 3, 2016, at about 6 or 6:15 p.m.

Steven and his wife, Diane, took their dog for a walk. At approximately 6:25 p.m., they were

walking on the sidewalk through a residential area on Hunt Club Road in St. Charles. They heard

a “loud bang on the garage door of the next house” that they were approaching. The door started

to open, and a woman rolled out underneath it. The woman (Suzette Turyna, the victim) stood up.

She appeared panicked, and there was “some blood on her face.” Her face was “swollen and red.”

Suzette ran down the driveway and tripped when she got to the sidewalk. She “fell flat on her

face.” Steven tried to help her. Suzette said, “[H]e’s gone nuts, he’s trying to kill me, he did this.”

As Suzette stood up, defendant exited the garage. Defendant approached, said Suzette had fallen

and was okay now, and asked her to come back inside. Suzette stated that defendant had a gun.

Suzette started to walk away with Diane. Suzette said to defendant, “[Y]ou know I love you but

this has to stop.”




                                                 -2-
2021 IL App (2d) 180592-U


¶6     Defendant attempted to follow Suzette, but Steven blocked his path. Steven pulled out his

phone to call 911, and while he looked down to dial, he heard a gunshot. Steven looked up and

saw defendant fire again. Steven was about three steps behind defendant, looking over defendant’s

shoulder. He noted that defendant was holding the gun level with the ground, in a horizontal

position, pointing in the direction of the two women. Defendant moved the gun from left to right,

which was the direction Suzette was running. Further, after the gun recoiled, defendant brought it

back to level. Steven then tackled defendant. After he landed, Steven saw the gun underneath

himself, and just above defendant’s shoulder, so Steven grabbed it and threw it across the sidewalk.

Steven remained on top of defendant, waiting for the police. Steven testified that he smelled

alcohol on defendant.

¶7     On cross-examination, Steven agreed that prior to hearing the bang from the garage, he did

not hear any other sounds emanating from the house. The bang occurred at about the time Suzette

was exiting the garage. Steven was unsure what portion of Suzette’s face hit the sidewalk when

she fell near the end of the driveway; however, he testified that “[s]he hit very hard.” When

defendant came out of the garage, he was not screaming, yelling, or running. After seeing

defendant, Steven returned his attention to Suzette. Defendant approached and spoke to Suzette.

¶8     Steven estimated that the time between the first shot he heard and the last one was two

seconds, though he later stated it could have been three seconds. Steven tackled defendant as soon

as he realized defendant was shooting. Steven acknowledged that he may have only heard four

shots. He was not sure where his wife was during the shooting, but he believed she was near

Suzette.




                                               -3-
2021 IL App (2d) 180592-U


¶9     Steven stated that he observed Suzette zigzagging back and forth as he looked over

defendant’s shoulder during the shooting. Steven clarified that after Suzette exited the garage, she

spoke with defendant twice and defendant did not at either point attempt to shoot her.

¶ 10   The State next called Diane Spurling. She testified that she was married to Steven. On May

3, 2016, at about 6:25 p.m., they were taking their dog for a walk. They were near the intersection

of Hunt Club Road and Steeplechase Road. As they approached the driveway of a house, Diane

“heard kind of a thud.” The garage door was about halfway up, and a woman rolled under the door.

The woman—Suzette—stood and ran down the driveway. Diane noted that her face was bloody

and bruised. Suzette fell where the driveway meets the sidewalk. She stated that her husband had

beat her. She appeared scared. Steven handed Diane the dog’s leash and went to help Suzette. A

man—defendant—then came out of the garage. Defendant appeared calm. Defendant approached

Suzette and Steven. As defendant approached, Suzette stated that he had a gun. Diane did not see

a gun, and she started to walk away. Suzette came up beside her. They took a couple steps, and

Diane heard, “pop, pop.” Her dog ran and pulled her to the ground. She then “heard a couple more

pops.” Diane testified that she was laying on her stomach and could see Suzette run across the

road. She looked back and saw Steven laying on top of defendant. She heard four shots. Suzette

ran to a house up the street that was owned by friends of Diane and Steven. The friends’ daughter,

Sarah, let Suzette in the house.

¶ 11   On cross-examination, she testified that when the dog ran, she took a step or two before

falling. She did not tell Steven about falling until after they were interviewed by the police. She

did not know the direction in which defendant had fired the gun. Prior to this incident, Diane had

known defendant and Suzette from the neighborhood, but they did not interact socially.




                                               -4-
2021 IL App (2d) 180592-U


¶ 12   Jack Martino was the State’s next witness. He testified that on May 3, 2016, at about 6:20

p.m., he was driving home from wrestling camp on Hunt Club Road in St. Charles. He was with a

teammate. He pulled up to a stop sign and “noticed a little altercation going on.” He explained,

“There was a group of people and there was kind of a weird tension going on.” Two men and two

women were standing on the sidewalk. One of the women had blood on her face. Martino

proceeded on, and he heard “loud bangs and pops.” He heard two or three shots. In his rearview

mirror, he could see that one of the men had “leveled his arm as if holding a gun.” He could not

actually see the gun. He drove a bit further, pulled over, and called 911. Martino looked back and

saw that the man had been tackled. On cross-examination, he stated that at the time of the shooting,

his windows were down and he was listening to music. He later added that the music was not loud.

He agreed that he did not know where defendant was aiming the gun.

¶ 13   Sarah McWeeney testified next for the State. She lived at 502 Steeplechase Road near

where it intersects with Hunt Club Road. On May 3, 2016, at about 6:25 p.m., she was home alone,

watching television in the family room. She heard three to five loud bangs and “then heard a very

loud knocking on [their] door.” Sarah looked out a window and saw Suzette, whom she did not

know. She then went to the door, opening the interior door only. Suzette was “very bruised and

bloody” and “very panicked.” Sarah did not let Suzette in immediately because she was not sure

if it was safe. Suzette stated she needed to call 911, and Sarah let her in after Diane waved to her

and told her to let Suzette in. Suzette came in and called 911.

¶ 14   Later that evening, after Suzette had left, Sarah noted a hole in the living room wall.

Drywall was “scattered everywhere.” She then went outside and observed a hole in the house’s

siding on the exterior wall of the living room area. In the dining room, Sarah observed a hole in a




                                                -5-
2021 IL App (2d) 180592-U


lampshade and “there was a marking on the back wall of [the] dining room.” Later, the police

found a bullet on the dining room floor.

¶ 15   On cross-examination, Sarah agreed that her house is “at an incline up *** from where the

shooting happened.” On redirect-examination, she clarified that it was a “slight incline.” She

added, “We have steps leading up to our house from the sidewalk and then we have a couple steps

up to the porch.”

¶ 16   The State then called Brent Miller, a firefighter paramedic. Miller testified that, on May 3,

2016, at 6:27 p.m., he was dispatched to the area of Hunt Club Road and Steeplechase Road

regarding an assault victim. There, he treated Suzette, who had bruises on her face. Her left eye

was “swelled almost completely shut.” They transported Suzette to the hospital. On cross-

examination, Miller stated that Suzette had not reported that her face had hit the concrete when

she had fallen on the sidewalk. He agreed that Suzette’s injuries could have been caused in this

manner. On redirect-examination, he testified that the injuries could also have been caused by

someone grabbing her by the hair and slamming her face into the floor.

¶ 17   The State next called Kristin Grossi. She testified that she is a deputy sheriff for DuPage

County. In May 2016, she lived about a block east of Hunt Club Road. On May 3, 2016, she was

off duty, at home in a sunroom located at the back of her home. Her yard backed-up to a house on

Hunt Club Road. Grossi’s husband and three children were also present. At about 6:25 p.m., they

heard four or five loud bangs. Her husband called 911. She walked through the backyards toward

Hunt Club Road, where she observed defendant sitting on the ground and a man standing next to

him. She stated, “The man sitting on the grass had blood on his hands.” Grossi thought defendant

may have needed help, so she walked over and asked. Defendant, “in a loud, angry voice,” said




                                               -6-
2021 IL App (2d) 180592-U


“no.” Grossi asked what had happened, and defendant replied, “I did it.” She asked what he meant,

and he stated, “I did what I did.”

¶ 18   Suzette next testified for the State. She testified that defendant is her ex-husband and that

they had married in 1989. On May 3, 2016, they lived at 413 Hunt Club Drive in St. Charles. Hunt

Club Drive intersects with Steeplechase Road and Stonehenge Road (the latter two come together

at the intersection) a little north of their house. There were guns in the house, but Suzette did not

know how many. Some were stored in a gun safe, and one was kept in a kitchen cabinet.

¶ 19   Suzette stated that on May 3, 2016, she believed her marriage to defendant was “solid,”

though they “had had [their] ups and downs.” She stated that there had been “a number of

stressors.” Suzette had been sick. At the time of the incident at issue in the trial, Suzette was “11

months out after a major operation from cancer.” In October 2014, she had been diagnosed with

“invasive bladder cancer.” Following her diagnosis, Suzette had some minor surgeries. She also

underwent two types of chemotherapy. This was a stressful time. Suzette was unable to do the

things she normally could do, so defendant took care of them, such as cooking, cleaning, and caring

for her. Eventually, in June 2015, a major surgery was performed. The procedure was scheduled

for 8 hours and actually took 12 hours due to a complication. At the time of the trial, she was still

recovering from the surgery. Following the June 2015 surgery, defendant did all the grocery

shopping and cleaning. Suzette’s bladder needed to be flushed every two hours, and, for the most

part, defendant did this. Defendant’s “drinking *** increased tremendously.”

¶ 20   Defendant retired in April 2016. This led to money problems. Defendant wanted Suzette

to get a job. Defendant began drinking earlier in the day. Further, Suzette would sometimes lend

her father money, which he would usually pay back, though sometimes not until months later.

Defendant would frequently object to Suzette’s father’s repayment of money. Sometime prior to


                                                -7-
2021 IL App (2d) 180592-U


May 3, 2016, Suzette’s father over-paid her by about $2500 for a loan. Suzette believed they owed

her father this sum.

¶ 21   On May 3, 2016, Suzette went to downtown Chicago by herself after dropping off her

daughter at the airport. She returned home around 2 p.m. or 3 p.m. Defendant was present. They

exchanged pleasantries. Defendant was drinking wine. Later that afternoon, they became involved

in a “verbal altercation” regarding the $2500 Suzette believed was owed to her father. Suzette

asked defendant to write a check to her father for that amount. Instead, defendant gave her a check

for $2000. Defendant angrily asserted that her father owed them money from past transactions.

She acknowledged that her tone was “[p]robably not very nice.” Suzette told defendant she

disagreed with him, but did not say much because she “decided it wasn’t worth a fight with

someone who had been drinking.” They stopped discussing this subject.

¶ 22   Still later in the afternoon, Fi Mazanke, a friend of Suzette’s, came over. They worked on

a social media page for Mazanke’s business. Defendant spoke with Suzette about dinner, and she

noted that his demeanor had changed and “it appeared that he had been drinking a lot more.” A

while later, Mazanke left.

¶ 23   Suzette went to the kitchen, and defendant was on the porch. Defendant stated that chicken

was ready to cook and started the grill. Suzette made a vegetable, and defendant cooked the

chicken. Defendant was drinking white wine. They sat down to eat in the family room. Suzette had

a portion of a glass of wine as well. Suzette cut into her chicken and saw that it was raw, so she

put it in the microwave. She asked defendant if he wanted his microwaved too. He declined, saying

his was perfect. Defendant sounded “irritated.” Suzette returned to the couch and finished her

dinner while they watched television.




                                               -8-
2021 IL App (2d) 180592-U


¶ 24    Suzette took both of their plates to the kitchen to put in the dishwasher. Defendant

followed, stating that she had “better get on board with him.” He did not say what she was supposed

to “get on board” with. She asked what he meant, and he said, “How about if I beat the shit out of

you.” Suzette walked toward the telephone, and defendant followed. Defendant stated “[Y]ou’re

going to call the police” and hit her “with a closed fist on the left side of [her] face.” Suzette fell,

and defendant took the telephone from her. Suzette was lying on her back. Defendant kneeled on

her arm, sat on her abdomen, and punched her in the face. Defendant said that he was going to

“beat the shit out of” her and kill her. Defendant stopped punching Suzette, and bounced on her

stomach. He hit her a “few more times” and then “took [her] hair like the front of [her] head was

a handle and pounded [her] head against” the floor.

¶ 25    Suzette told defendant she loved him and begged for her life. Defendant went to the cabinet

where they kept a gun. Suzette got up and went to the garage. She activated the garage door and

either “crawled or rolled out.” She went to the end of the driveway, where she saw two people—a

man and a woman—with a dog. She did not recall falling. She told the people that her husband

had gone crazy, beat her, and was trying to kill her. She also stated that he had a gun. Defendant

came out of the garage. He grabbed her arm and said that she had fallen. Defendant said she should

come into the house and clean up. Suzette started walking toward the woman with the dog. She

heard a gunshot, and the woman with the dog fell to the ground. Suzette thought the woman had

been shot, and she ran. She heard four or five gunshots in all. Suzette ran to a house down the

block and across the intersecting street. No one answered initially, but she then heard the woman

with the dog yell to a person in the house that it was okay to let Suzette in. Suzette entered and

called 911. The police and paramedics arrived. Suzette was transported to Delnor Hospital, where

she remained for three or four days.


                                                 -9-
2021 IL App (2d) 180592-U


¶ 26   On cross-examination, Suzette stated that defendant had brought a gun into the house for

protection. She acknowledged that she had previously been the victim of a violent attack, but stated

that “that ship had long sailed” and she felt safe in her house. The attack had occurred when she

was 20 years’ old. Both defendant and Suzette had FOID cards.

¶ 27   Suzette testified that “from time to time” defendant displayed that he was upset because he

had to take care of her. She added, “He yelled occasionally.” However, she acknowledged that he

visited every day when she was in the hospital for her cancer surgery. She believed that defendant

loved her. In 27 years of marriage, he had never previously done anything to make her feel unsafe.

¶ 28   Suzette admitted that she did not remember falling when she reached the end of the

driveway or slamming into the garage door as she exited the house. She could not explain what

the loud thud was that Steven and Diane described in their testimony. Suzette agreed that she did

not know what direction defendant was firing in and that she only heard the shots.

¶ 29   Detective Eric Bauwens authenticated a number of photographic images for the State. He

also testified that 502 Steeplechase Road (where Suzette ran after the shooting) was elevated about

three feet above the sidewalk in front of it. A small circular hole, which could have been a bullet

hole, was found about 10 feet up in a tree. The hole appeared fresh. He could not state definitively

that the hole was a bullet hole.

¶ 30   Jennifer Larsen, a St. Charles police officer, testified that she was on duty on May 3, 2016.

She was dispatched to Hunt Club Road regarding shots being possibly fired. Larsen rode with

Suzette in the ambulance to Delnor Hospital. She noted Suzette’s injuries. Suzette “was shooken

[sic] up and wincing in pain.” She collected Suzette’s clothing, which was blood stained. On cross-

examination, she acknowledged that she did not know when the blood was spattered onto the

clothing.


                                               - 10 -
2021 IL App (2d) 180592-U


¶ 31    Brian Dunleavy, an emergency room doctor, testified that he treated Suzette on May 3,

2016. He described Suzette’s injuries. Dunleavy “was informed that she had fallen while she was

running.” He agreed that falling face-first onto pavement could have caused some of Suzette’s

injuries.

¶ 32    Roger Anderson testified that he had been a patrol sergeant with the St. Charles Police

Department on May 3, 2016. He was the first to arrive at the crime scene. Defendant had already

been subdued, and Anderson placed defendant in handcuffs. Defendant had a fresh abrasion on his

left wrist. Defendant’s demeanor was “relatively calm.” A witness directed Anderson to a gun.

Anderson recovered the gun—a silver snub-nose revolver. The condition of all five shell casings

in the gun indicated that they had been fired.

¶ 33    The State next called Michael Redmann, a St. Charles police officer. He and Officer Runkle

were dispatched to the crime scene on May 3, 2016, at about 6:30 p.m. They escorted defendant

to their patrol vehicle. Redmann noted an odor of alcohol emanating from defendant. Redmann

did not ask defendant any questions; however, defendant, of his own accord, said that he knew

why the police were present. Defendant also stated, “I did what I did; I know why you guys are

here; it is because of what I did and I understand.”

¶ 34    Officer Brett Runkle testified that he responded to the crime scene with Redmann. He

escorted defendant to his squad car. While walking to the car, defendant said, “I did what I did.”

Runkle transported defendant to the booking room. While there, defendant stated, “[Y]ou guys are

completely right because I did what I did.” He later stated, “ I did what I did because she got out

of line.” Additionally, he said, “I hit her and I tried to shoot her so it’s probably a felony.” Runkle

asked defendant to take a breath test for alcohol, but he refused. On cross-examination, Runkle

acknowledged that defendant was polite and respectful.


                                                 - 11 -
2021 IL App (2d) 180592-U


¶ 35   Richard Sullivan, a forensic investigator for the St. Charles Police Department, was the

State’s next witness. On May 3, 2016, he inspected a weapon that the St. Charles police had

recovered. He identified pictures of the weapon, including one showing that all five shells in it had

been expended. He also identified pictures of a bullet hole in the residence at 502 Steeplechase

Road. Sullivan testified that a short-barreled gun, such as the one used in here, loses accuracy at

longer ranges.

¶ 36   The parties stipulated that a bullet recovered from 502 Steeplechase Road was fired by the

gun recovered by the police. The State then rested.

¶ 37   Defendant then testified on his own behalf. He stated that he had grown up around guns

and considered himself a very good shot. He and Suzette had been married for 26 years. He

believed they had had a good marriage.

¶ 38   Suzette was diagnosed with bladder cancer in 2015. A surgical procedure was performed

immediately and Suzette was given chemotherapy. Eventually, Suzette’s bladder was removed,

and a neobladder was formed with a portion of her intestine. After the surgery, Suzette’s activities

were limited. Defendant stated that he “did the cleaning, which [he] didn’t mind.” He cared for

Suzette while she recovered, including flushing her bladder every two to three hours. He stated

that this “was okay because that’s what people do,” “[b]ut it was all day, all night.” Defendant was

not yet retired at this time. In August 2015, “the doctor okayed her for basically all activities.”

¶ 39   Defendant then retired. He was getting a small pension and social security, but they had

less money coming in. He was happy to retire and thought things were “going very well.” He felt

that they “had to be very careful on our funds.” Defendant testified that Suzette’s father had been

swindled out of about $850,000. This upset Suzette, because, according to defendant, she was

counting on this money for her inheritance. Suzette wanted to make improvements to their home.


                                                - 12 -
2021 IL App (2d) 180592-U


Friends wanted them to go on a trip to Europe, which would have cost $10,000; however,

defendant declined because they could not afford it. Suzette was upset. Suzette was also having

difficulty adjusting to defendant being home all day.

¶ 40   Defendant stated that May 3, 2016, started out as a “great day.” He went to get a haircut

and to visit his mother. He cut his mother’s lawn then returned to his home about 2 p.m. He denied

starting to drink when he got home. Suzette got home before 4 p.m., then her friend, Fi, arrived.

Defendant got the mail and opened the credit card bill. He left it on the kitchen table for Suzette

to review. Defendant testified that the reduction in his income due to retirement was a tough

transition. Suzette was used to having “all the money in the world to spend.” Defendant declined

to characterize it as “angry” or “an argument” when they went through the credit card bill.

¶ 41   Defendant acknowledged that he wrote a check to Suzette’s father for only $2000 of the

$2500 they owed him. He explained they were going to go on a trip to do business on his behalf,

and he wanted to withhold the $500 until after the trip for expenses. Defendant stated he would

pay her father any sums remaining after their expenses, but this upset Suzette. This conversation

occurred before Fi came by. They often paid for things for Suzette’s father, and he would pay them

back. He did not always do so in a timely manner.

¶ 42   Fi arrived about 4 p.m. Defendant stated that he had not consumed any alcohol by this

point. Fi and Suzette worked together for a while, and then Fi left between 5 p.m. and 5:30 p.m.

Defendant started grilling some chicken that he had marinated at about that time. They started

eating around 6 p.m. After dinner, defendant opened a bottle of wine and offered Suzette a glass.

Prior to this time, defendant testified, he had not been drinking that day.

¶ 43   They finished dinner and started to clean up. Suzette “started nagging [defendant] and

yelling at [him] about her dad again.” Defendant stated that she “brought up out of the blue about


                                               - 13 -
2021 IL App (2d) 180592-U


everything she couldn’t do.” Suzette was yelling. She was asking how they were paying their bills

and where the money was coming from. Suzette, referring to the check for $2000 defendant had

written, accused defendant of stealing money from her father. Defendant was yelling back. Suzette

pointed her finger at defendant and poked him, stating, “I’m going to do what I want to do and I’m

going to do it now.” Defendant said she could not because they did not have the money. Suzette

threatened to call the police. She said if defendant touched her he would go to jail. She was poking

and yelling at him at this point. Suzette started heading toward the telephone. Defendant stated

that at this point, he “took her and [he] put her on the floor.” Defendant got on top of Suzette and

“hit her a few times with [his] right hand.” Suzette said defendant was hurting her chest, and he

got off her. Suzette got up and walked toward the cabinet where they kept a gun. Defendant thought

she was going to shoot him. He explained that Suzette had been violently attacked in the past and

had stated that if she had had a gun, she would have killed her attacker. The gun was in the cabinet

for Suzette’s protection, according to defendant. She wanted it there. Defendant “stepped between

her and the cabinet,” and Suzette “turned around and walked out the garage door.” Defendant heard

a thud, and Suzette ran out to the people in the front yard.

¶ 44   Defendant stated that he then grabbed the gun and put it in his pocket so Suzette could not

get it. He then went outside to see what was going on. Defendant walked out of the garage door.

He testified that he “walked out there calmly, easily.” He knew Suzette had fallen. She was prone

to falling, defendant explained, because she has “a lazy foot or a drop toe.” Suzette had stood back

up by the time defendant got outside. Suzette was with Steven, and Diane was nearby. Defendant

approached and asked Suzette to come back inside and clean up. Defendant touched Suzette’s arm,

and she turned and walked away. Defendant denied wanting to kill Suzette. He wanted her to come

back, and he knew they would have to call the police.


                                               - 14 -
2021 IL App (2d) 180592-U


¶ 45   When Suzette started walking away, defendant was angered. He “took the gun and [he]

fired up in the air.” Defendant explained that he has a rotator cuff injury, so he is limited as to how

far he can lift his arm. He did not want to hurt anyone. Steven hit defendant’s arm and then jumped

on his back. A number of neighbors gathered around. Some said he had killed his wife. One

neighbor, Dan, was near where the gun was. Defendant told Dan to stay by the gun and then asked

Steven to get off him, as he was not doing anything. Defendant characterized his demeanor as

“calm.” Defendant remained sitting on the ground until the police came and handcuffed him. The

police took defendant to a squad car. Defendant was transported to a booking area in the police

station. He became concerned regarding the charges he was facing, as the neighbors that had

gathered were saying he killed his wife. He asked what the charges would be. Finally, defendant

stated that he felt bad about hitting his wife. He also reiterated that he was not aiming at anyone

when he fired the gun.

¶ 46   On cross-examination, defendant denied that he had been drinking, but clarified that he had

had “a drink of wine with [his] wife.” Defendant stated that he thought he saw Suzette fall at the

end of the driveway. Defendant estimated that his arm was pointed more than 45 degrees off the

ground when he shot. Defendant explained that when he put Suzette on the floor in the house, he

did so by grabbing her by the shoulders.

¶ 47   The jury acquitted defendant of attempted murder and convicted him of aggravated

discharge of a firearm (regarding Suzette), reckless discharge of a firearm (regarding Diane), and

one count of aggravated domestic battery. The matter proceeded to a sentencing hearing.

¶ 48   At the sentencing hearing, the State first called Roger Anderson, previously of the St.

Charles Police Department. When he arrived at the crime scene, he saw defendant sitting on the

sidewalk. Anderson handcuffed defendant. Anderson asked defendant, “Why am I here?”


                                                - 15 -
2021 IL App (2d) 180592-U


Defendant replied, “I just shot my wife.” Defendant was “oriented” but “spacey looking.” On

cross-examination, Anderson acknowledged that defendant had not, in fact, shot his wife.

¶ 49   The State then called Officer Nicholas Anson. When he arrived at the scene, Anderson was

already present. Defendant was handcuffed and sitting on the ground. He heard defendant say “I

just shot my wife” as he approached. Defendant appeared calm.

¶ 50   Christine Gabnay then testified for the State. Gabnay had been married to defendant from

1976 to 1984. They dated for about seven years prior to the marriage. While they were dating,

defendant kicked Gabnay out of a car because he was upset, injuring her neck. During the marriage,

Gabnay bought a new blouse. Defendant became upset and ripped the blouse and her bra off and

then locked her in the bathroom for an hour and a half. Defendant then screamed and yelled at

Gabnay through the door while she cried. On another occasion, they were in the kitchen and

defendant became angry. He pushed Gabnay to the ground, kneeled on her chest, and choked her

until she “just about blacked out.” Defendant “had a crazy look in his eye like he didn’t care” and

was “still screaming, ranting.” When Gabnay brought up divorce, defendant threatened to kill her

and their children. On cross-examination, Gabnay admitted using marijuana during her marriage

to defendant. She denied having “had any problems with drugs throughout the years.” She also

admitted having an affair with a neighbor. Gabnay denied that her children were taken from her

because she used marijuana and cocaine and because she left them unattended.

¶ 51   The State then called Suzette. She addressed issues pertaining to restitution. She then read

her victim-impact statement.

¶ 52   Defendant then called Kellie Turyna. She is defendant’s niece. She testified that she had a

close relationship with defendant. Defendant taught Kellie how to shoot. Defendant was a good

shot and “didn’t miss a target.” Defendant was “very affectionate” to Suzette. He was “very


                                              - 16 -
2021 IL App (2d) 180592-U


helpful, and he took care of most of the chores.” She never heard defendant insult Suzette. Suzette

was often frustrated with defendant. However, when she confronted him over such things, he

remained calm. Kellie stated that she “never even heard him raise his voice.”

¶ 53   Kellie testified that she knew Christine Gabnay. Christine was a friend of her mother.

Christine would spend time at their house, drinking and using “lots of cocaine.” Defendant loved

and spoiled his daughter, Jackie. He was involved in raising her. Defendant often played the role

of peace maker in family squabbles. On cross-examination, Kellie acknowledged that she typically

had interacted with defendant and Suzette about once per month.

¶ 54   Roger Anderson was then recalled, and the State stipulated that defendant made a statement

while in custody that he was not trying to shoot anyone.

¶ 55   Defendant then called Joyce Turyna, his mother. She testified that defendant is a “good

man.” Joyce has two living sons, including defendant. Her other son had an accident in which he

sustained a “slight brain injury.” He is unable to work; she cares for him. Her husband is deceased.

Joyce stated that her health is “quite poor.” Joyce testified that she was 86 years old. When her

husband died, defendant “took over.” Joyce stated that she loves Suzette and had a “very good

relationship with her.”

¶ 56   Joyce has never known defendant to be a violent person. She was “devasted [and] shocked”

when she heard about the crime. For five or six weeks, defendant came over every day, and they

“would sit and cry together.” Defendant was remorseful. Joyce knew Christine Gabnay and had

never heard of any violence in defendant’s relationship with her. She believed defendant and

Suzette had a happy marriage. Defendant was an affectionate person.

¶ 57   Defendant made a statement in allocution, and then the trial court pronounced its sentence.

In mitigation, the trial court found that defendant had led a law-abiding life prior to the commission


                                                - 17 -
2021 IL App (2d) 180592-U


of the instant offenses. It also found that defendant would likely comply with a period of probation.

In aggravation, the trial court found that the counts based on discharging a firearm did threaten

serious physical harm and that “a sentence is necessary to deter others from committing the same

crime.” As a nonstatutory factor, the trial court noted the victim’s medical condition and the fact

that defendant was aware of it. It noted that despite the jury acquitting defendant on the attempted

murder count, defendant did fire a weapon five times in his wife’s direction. It observed that in the

presentence report, defendant is quoted as saying Suzette’s physical health was a difficult issue for

her and it changed her mentally. She yelled a lot and was always complaining. Further, defendant

stated, he was “fed up with the mean and nasty [and] I hit her.” The trial court continued,

“[B]ecause she was hurting and complaining, *** he was fed up, so he hit her.” It added, “It bothers

him, he strikes.” The trial court noted defendant’s level of alcohol consumption. Until his

allocution, defendant never expressed remorse for his actions. The trial court found that

defendant’s actions threatened others in the neighborhood, including Sarah, remarking, “And I

highly doubt she’s ever able to sit there another day since May 3rd of that year *** and think she’s

safe[,] [w]hen is the next whacko going to pull a trigger in her neighborhood.” The trial court

found that a period of imprisonment was necessary for the protection of the public, so probation

was not appropriate. It also found that a sentence of probation would deprecate the seriousness of

the offenses. It stated that violence was not tolerated in “this courtroom” or Kane County.

¶ 58   The trial court then found consecutive sentences were mandatory. It found that “severe

bodily injury occurred in relation to the aggravated domestic battery.” It then found the offenses

occurred in a single course of conduct. There was no break in the conduct simply because

defendant “decided to go grab a gun.” It then found that aggravated discharge of a firearm

constituted a “triggering offense” for mandatory consecutive sentencing. The trial court then


                                               - 18 -
2021 IL App (2d) 180592-U


sentenced defendant to 2 years’ imprisonment for the reckless discharge of a firearm count to run

concurrently with the other two convictions; 5 years for aggravated domestic battery; and 12 years

for the aggravated discharge of a firearm count—the latter sentences to run consecutively. In

denying defendant’s motion to reconsider, the trial court clarified that it considered consecutive

sentences mandatory and it was not exercising any discretion on this issue.

¶ 59   Defendant now appeals.

¶ 60                                     III. ANALYSIS

¶ 61   On appeal, defendant raises two main issues. First, he contends that the trial court erred in

concluding that consecutive sentences were mandatory in this case. Second, he challenges his

sentence, arguing that it was an abuse of discretion and that the trial court relied on improper

aggravating factors. We now address these issues.

¶ 62                               A. Consecutive Sentences.

¶ 63   Defendant first argues that the trial court misconstrued section 5-8-4(d)(1) of the Unified

Code of Corrections (Code) (730 ILCS 5/5-8-4(d)(1) (West 2016)) as mandating consecutive

sentences in the instant case. That section requires a court to impose consecutive sentences where

“[o]ne of the offenses for which the defendant was convicted was first degree murder or a Class X

or Class 1 felony and the defendant inflicted severe bodily injury.” Id. Statutory construction

presents a question of law subject to de novo review. People v. Gonzalez, 388 Ill. App. 3d 1003,

1005 (2009).

¶ 64   The issue here is what it means that the infliction of “severe bodily injury” must occur

during the course of the offense that triggers the application of this statute. Here, aggravated

discharge of a firearm—a Class 1 felony (720 ILCS 5/24-1.2 (West 2016))—is the triggering

offense. Aggravated domestic battery is a Class 2 felony (720 ILCS 5/12-3.3 (West 2016)), and so


                                              - 19 -
2021 IL App (2d) 180592-U


it is not the triggering offense. As set forth above, Suzette’s injuries resulted from the aggravated

domestic battery rather than the aggravated discharge of a firearm.

¶ 65   Generally, our role in interpreting a statute is to ascertain and give effect to the legislature’s

intent, which is best evidenced by the statute’s plain language. People v. Olsson, 335 Ill. App. 3d

372, 374 (2002). Only where a statute is ambiguous may a court turn to extrinsic aids of

construction. Id. One such principle of construction, known as the rule of lenity, requires that an

ambiguous criminal statute must be construed in a defendant’s favor. People v. Whitney, 188 Ill.

2d 91, 98-99 (1999); see also People v. Carlock, 102 Ill. App. 3d 1100, 1102 (1981) (noting that

an enhanced statutory penalty is “highly penal and should not be extended in its application to

cases which do not, by the strictest construction fall, within its terms”).

¶ 66   The version of the section 5-8-4 in effect here provides, in pertinent part, as follows:

       “(d) Consecutive terms; mandatory. The court shall impose consecutive sentences in each

       of the following circumstances:

               (1) One of the offenses for which the defendant was convicted was first degree

               murder or a Class X or Class 1 felony and the defendant inflicted severe bodily

               injury.” 730 ILCS 5/5-8-4(d)(1) (West 2012).

In Whitney, 188 Ill. 2d 91, our supreme court squarely addressed the issue of whether this provision

requires that “severe bodily injury” occur during the triggering offense to make consecutive

sentences mandatory. Id. at 98-99.

¶ 67   The court in Whitney considered a prior version of the same statute, which was then section

5-8-4(a) of the Code (730 ILCS 5/5-8-4(a) (West 1994)). At that time, the statute provided, in

relevant part, as follows:

       “The court shall not impose consecutive sentences for offenses which were committed as


                                                - 20 -
2021 IL App (2d) 180592-U


       part of a single course of conduct during which there was no substantial change in the

       nature of the criminal objective, unless, one of the offenses for which defendant was

       convicted was a Class X or Class 1 felony and the defendant inflicted severe bodily injury,

       *** in which event the court shall enter sentences to run consecutively.” (Emphasis added.)

       Whitney, 188 Ill. 2d at 95 (quoting 730 ILCS 5/5-8-4(a) (West 1994)).

The current version of this statute has been renumbered and includes first-degree murder as a

triggering offense. Compare 730 ILCS 5/5-8-4(a) (West 1994) with 730 ILCS 5/5-8-4(d)(1) (West

2016). However, the key italicized language is substantively identical to the language of the current

version of the statute, again, save for the addition of murder as a triggering offense.

¶ 68   In Whitney, the defendant and an accomplice fired a weapon into an automobile. 188 Ill.

2d at 92-93. The projectile struck and killed one of the car’s occupants, but the other occupant was

unharmed. Id. at 93. The defendant was convicted of first degree murder regarding the former

victim and aggravated discharge of a firearm regarding the latter victim. Id. Under the version of

the statute that controlled at the time, murder was not a triggering offense. Id. at 93-99. Thus, the

Whitney court addressed the question of “whether the Class X or Class 1 felony must involve the

infliction of severe bodily injury to the victim of that felony to trigger mandatory consecutive

sentences under section 5-8-4(a).” (Emphasis added.) Id. at 96

¶ 69   The court began its analysis by finding that the statute was ambiguous with respect to

whether severe bodily injury had to be inflicted during the course of the triggering offense:

       “Applying these principles, we find that the first exception is ambiguous because it is

       susceptible to two equally reasonable and conflicting interpretations. Both the

       interpretation advanced by the State and the interpretation advanced by defendant are

       reasonable. As noted by the State, there is no specific reference tying the requirement of


                                                - 21 -
2021 IL App (2d) 180592-U


       severe bodily injury to the Class X or Class 1 felony. Nonetheless, it is reasonable to

       associate the severe bodily injury with the Class X or Class 1 felony given its inclusion in

       the same exception [to concurrent sentencing].” Id. at 98.

The Whitney court further noted that the statute’s legislative history did not resolve the ambiguity.

Id. The court then concluded that the ambiguity had to be strictly resolved in the defendant’s favor,

as under the rule of lenity, as again, “[a]ny ambiguity in a penal statute should be construed and

resolved in favor of the defendant.” Id. at 98-99. Thus, the Whitney court held, that consecutive

sentencing was required only “where the defendant has been convicted of either a Class X or Class

1 felony and where he had inflicted severe bodily injury during the commission of that felony.”

(Emphasis added.) Id. at 98-99.

¶ 70   Naturally, “the purpose of the mandatory consecutive sentencing provision *** is to punish

the commission of triggering offenses”—e.g., those higher level felonies in which the defendant

has inflicted severe bodily injury—“more harshly than the commission of non[-] triggering ones.”

People v. Curry, 178 Ill. 2d 509, 539 (1997). This court had little difficulty in applying Whitney in

a case remanded for reconsideration in light of its holding, where we determined that the

defendant’s sentence for a non-triggering offense could not be mandatorily consecutive to his

triggering offenses. See People v. Durham, 312 Ill. App. 3d 413, 421 (2000) (noting that under

Whitney, “the required severe bodily injury must be inflicted during the commission of the Class

X or Class 1 felony”). Conversely, we have also remanded cases for the imposition of mandatory

consecutive sentences under Whitney where severe bodily injury was plainly inflicted during the

commission of a triggering offense. See, e.g., People v. Hauschild, 364 Ill. App. 3d 202, 228

(2006), aff’d in part, rev’d in part on other grounds, 226 Ill. 2d 63.




                                                - 22 -
2021 IL App (2d) 180592-U


¶ 71   The State contends, however, that Whitney is not controlling here and that the statute is

“unambiguous.” The State primarily points out that Whitney construed an earlier version of the

statute; however, as noted above, the language at issue is identical in all material aspects (the only

changes being the addition of murder as a triggering offense and a renumbering of the subsection).

We, of course, cannot and will not disregard precedent from our supreme court. Whitney holds that

the statutory language is ambiguous and we find the State’s argument to the contrary unpersuasive.

¶ 72   The State also asserts that we should consider two post-Whitney decisions from the First

District Appellate Court—People v. Sample, 326 Ill. App. 3d 914 (2001), and People v. Thompson,

331 Ill. App. 3d 948 (2002)—as warranting a different result. The State notes that these two cases

employed what has become known as the “essentially simultaneous test”—that is, in both cases,

panels in the First District concluded that the Whitney standard mandating consecutive sentences

was met where commission of the triggering offense and the infliction of serious bodily injury

through a non-triggering offense occurred “essentially simultaneously.” E.g., Sample, 326 Ill. App.

at 927-28 (shooting victim during home invasion); Thompson, 331 Ill. App. 3d at 956-57 (shooting

victim during armed robbery); see also People v. Harris, 2013 IL App (1st) 120498, ¶ 37 (shooting

victim during carjacking).

¶ 73   The State’s reliance on these First District cases is misplaced as they are readily

distinguishable. Here, there was no dispute that defendant inflicted serious bodily injury during

the commission of aggravated domestic battery to Suzette, a non-triggering offense, inside their

home. Defendant finished beating Suzette before walking to the gun cabinet and retrieving a

handgun. Then, defendant followed Suzette, was confronted by Spurling, and committed

aggravated discharge of a firearm, the triggering offense, when he shot at Suzette outside of the

house. Thus, although defendant’s beating of Suzette and the discharge of a firearm in her direction


                                                - 23 -
2021 IL App (2d) 180592-U


might have had the common criminal objective of severely injuring or even killing her, Suzette’s

injuries from the non-triggering offense occurred before the commission of the triggering offense

of aggravated discharge of a firearm. Accordingly, we agree with defendant that these were two

distinct offenses, which occurred in distinct places. That is, these crimes occurred sequentially

rather than “essentially simultaneously.” See also People v. Barajas, 322 Ill. App. 3d 541, 557

(2001) (reversing mandatory consecutive sentences under Whitney where defendant’s “two counts

of aggravated discharge did not result in severe bodily harm to the victims of those [non-triggering]

felonies”).

¶ 74   In sum, under Whitney, we hold that consecutive sentences were not mandatory in this case.

We therefore vacate the portion of the trial court’s order imposing consecutive sentences and

remand so that the trial court may consider whether to impose such sentences as a matter of its

discretion.

¶ 75                    B. Defendant’s Additional Sentencing Challenges.

¶ 76   Defendant presents additional attacks to the trial court’s sentence. He argues that the trial

court misconstrued evidence; relied on improper factors in aggravation; and imposed an aggregate

sentence of 17 years’ imprisonment on a senior citizen with no prior criminal history. Defendant

also points out that a risk-assessment instrument indicated that he was at minimal risk to reoffend.

The State responds that defendant’s 17-year sentence was appropriate.

¶ 77   Generally, we will disturb a sentencing decision of the trial court only if it constitutes an

abuse of the trial court’s discretion. People v. Bunning, 2018 IL App (5th) 150114, ¶ 16. We may

find an abuse of discretion only if no reasonable person could agree with the trial court’s decision.

People v. Lawson, 2018 IL App (4th) 170105, ¶ 28. A trial court abuses its discretion “only if

a sentence greatly varies from the spirit and purpose of the law or where it is manifestly


                                               - 24 -
2021 IL App (2d) 180592-U


disproportionate to the nature of the offense.” Id. “A trial court has wide latitude in sentencing a

defendant, so long as it neither ignores relevant mitigating factors nor considers improper factors

in aggravation.” People v. Roberts, 338 Ill. App. 3d 245, 251 (2003). However, “the question of

whether a court relied on an improper factor in imposing a sentence ultimately presents a question

of law to be reviewed de novo.” People v. Abdelhadi, 2012 IL App (2d) 111053, ¶ 8.

¶ 78   Defendant first argues that the trial court erred when it considered Suzette’s medical

condition as a non-statutory factor in aggravation. Defendant asserts:

       “ ‘According to the court, [defendant] ‘knew the condition [Suzette] was in.’ The court

       asserted that [defendant] ‘obviously knew of her medical condition before that.’ The court

       characterized Suzette as [a] ‘[l]ady with cancer’ and [a] ‘lady who has to have help going

       to the bathroom.’ The court opined that [defendant] hit her because he was ‘fed up’ because

       Suzette was ‘hurting and complaining.’ ‘It bothers him, he strikes.’ ”

Defendant then points out that Suzette had been cancer free for 11 months at the time defendant

committed the offenses. Shortly before the attack, Suzette had taken a trip to New Jersey to help

her father rebuild his house. On the day of the assault, she drove to Chicago by herself. At the time

defendant attacked her, Suzette was cleaning up after dinner. Thus, defendant reasons, she was not

in “such a deteriorated medical condition on the date of the offenses so as to warrant her condition

being considered to be a non-statutory factor in aggravation.” Rather, on the date of the offenses,

according to Suzette’s testimony, the conflict between defendant and her was about money.

¶ 79   While we agree that a dispute over money was the immediate catalyst for the assault, we

cannot find that the trial court abused its discretion in considering Suzette’s medical condition as

an aggravating factor. We review the result to which the trial court came rather than its reasoning.

People v. Nash, 173 Ill. 2d 423, 432 (1996). A reasonable person could conclude that defendant


                                               - 25 -
2021 IL App (2d) 180592-U


used his knowledge of Suzette’s medical condition to cause further harm to her. In his testimony,

defendant described the complications that occurred during Suzette’s surgery because “her

stomach muscles would not re-attach right.” Suzette testified that during the attack, defendant

bounced on her stomach and asked her how it felt. Of course, this was the area where she had

surgery. This demonstrates an arguable nexus between defendant’s knowledge of Suzette’s

condition and his behavior during the attack. The State also points out that in the presentence

investigation (PSI) report, defendant stated that Suzette’s physical health had changed her and that

“he was ‘fed up with the mean and nasty [and] I hit her.” As a reasonable person could arrive at

the conclusion that defendant used his knowledge of Suzette’s injuries to cause her further pain,

we determine that no abuse of discretion occurred. See Lawson, 2018 IL App (4th) 170105, ¶ 28.

¶ 80   Defendant further complains about the trial court’s comments that he blamed the victim.

However, the PSI states that defendant spoke of his wife’s behavior, calling it “mean and nasty.”

At trial, defendant testified that prior to his attack, Suzette was “nagging” him. Thus, the trial

court’s comments have a firm basis in the record. The trial court also noted that defendant did not

express remorse prior to the sentencing hearing, and that defendant expressed no remorse during

the PSI. Defendant asserts that sentencing is the time to express remorse. As we read the trial

court’s ruling, it did credit defendant with apologizing to Suzette at the sentencing hearing while

it also considered the fact that defendant did not express remorse prior to the hearing. Both

propositions are grounded in the record.

¶ 81   Defendant also criticizes the trial judge for stating that Sarah McWeeney likely had not

been able to sit in her house and feel safe since the incident and that she would wonder when the

“next whacko” would “pull a trigger in her neighborhood.” While this statement may have been

unnecessarily hyperbolic, there was substantial evidence in the record from which the trial court


                                               - 26 -
2021 IL App (2d) 180592-U


could draw such an inference. First, Sarah described cautiously approaching her front door while

Suzette banged on it because she did not know if it was safe. She did not let Suzette in until

reassured by Diane. Later, Sarah described bullet holes in her house and drywall scattered

throughout the living room. It is true, as defendant points out, that a sentencing judge may not rely

on speculation in crafting a sentence. People v. Zapata, 347 Ill. App. 3d 956, 964 (2004). However,

these facts reasonably show that a person in Sarah’s position would experience significant and

lasting fear.

¶ 82    Defendant also asserts that the trial judge’s reference to a “next whacko” implies that

defendant was the first “whacko.” We note that “[a]n isolated remark made in passing, even

though improper, does not necessarily require that [the] defendant be resentenced.” People v. Reed,

376 Ill. App. 3d 121, 128 (2007). Moreover, “[i]n determining the correctness of a sentence, the

reviewing court should not focus on a few words or statements made by the trial court, but it is to

consider the record as a whole.” People v. Fort, 229 Ill. App. 3d 336, 340 (1992). Here, the trial

judge did not dwell on defendant’s mental state. Rather, the use of the term “whacko” was an

isolated—albeit flippant—comment; it does not provide cause for us to disturb defendant’s

sentence. See People v. Blanck, 263 Ill. App. 3d 224, 232-33 (1994) (noting that a judge’s

“ ‘offhand, flippant remark,’ ” did not establish that the trial judge would be unable to act fairly).

¶ 83    Defendant attempts to equate the trial judge’s statements that violence is not tolerated in

his courtroom or in Kane County with a personal sentencing policy. It is improper to base a

sentence on a personal policy of the trial judge. See People v. Scott, 2015 IL App (4th) 130222,

¶ 46. Again, this appears more an offhand remark than evidence of such a policy. Significantly,

we note that the trial judge found that the fact that defendant’s behavior caused or threatened

serious harm did not apply to the domestic violence count (it was inherent in the offense the way


                                                - 27 -
2021 IL App (2d) 180592-U


the offense was charged (see People v. Strickland, 283 Ill. App. 3d 319, 325 (1996))). Violence

and causing or threatening harm are closely related. We find unpersuasive the notion that the trial

court would impose a greater sentence based on the violent nature of defendant’s acts when it

refrained from doing so based on causing or threatening harm where it would have been

inappropriate to do so.

¶ 84   Finally, defendant asserts that his aggregate 17-year sentence was excessive and an abuse

of discretion. Although the State responds to the argument on its own terms, we note that it would

be inappropriate for us to consider it that way. Our supreme court has stated that each conviction

results in a discrete sentence that must be assessed individually. People v. Carney, 196 Ill. 2d 518,

530 (2001). As such, consecutive sentences do not constitute a single sentence and cannot be

combined, or attacked, as though they were one sentence for one offense. Id. Nevertheless, we will

address defendant’s challenge as claiming that his 12-year sentence was excessive for aggravated

discharge of a firearm, and that his five-year sentence was excessive for aggravated domestic

battery.

¶ 85   Defendant points out that a number of mitigating factors are applicable to him. Specifically,

he was a 65-year old senior citizen with no criminal history. An actuarial instrument placed him

at a low risk to reoffend. The trial court found that defendant was likely to comply with probation

if such a sentence were imposed. However, there were also a number of aggravating factors

identified by the trial court. It found that defendant’s conduct of discharging a firearm threatened

serious physical harm. It also found that a sentence was necessary to deter others from committing

a similar crime. As noted, it found that defendant’s knowledge of the victim’s medical condition

was an aggravating factor, specifically noting that defendant jumped on the victim’s stomach.

Despite the jury’s acquittal of defendant on the attempted murder count, the trial court found by a


                                               - 28 -
2021 IL App (2d) 180592-U


preponderance of the evidence that the underlying conduct occurred and considered it as an

aggravating factor. See People v. Robinson, 286 Ill. App. 3d 903, 910 (1997) (“Evidence of other

criminal conduct is admissible at sentencing, even though a defendant has previously been

acquitted of that conduct.”). The court noted defendant’s failure to express remorse during the PSI.

The trial court also found that probation was inappropriate as imprisonment was necessary to

protect the public and probation would deprecate the seriousness of the offenses. Thus, while there

were significant mitigating factors, there were also significant aggravating factors, and, in fact,

more of the latter. Under such circumstances, we agree with the trial court that a substantial

sentence was appropriate.

¶ 86   Finally, where a sentence is within the statutory limits, we may not disturb it absent an

abuse of discretion. People v. Coleman, 166 Ill. 2d 247, 258 (1995). Here, defendant faced

maximum potential sentences of up to 15 years for aggravated discharge of a firearm, and up to

seven years for aggravated domestic battery. Accordingly, defendant’s 12-year and five-year

sentences were well within statutory limits. They were not the harshest possible sentences he could

have received, and they were not an abuse of the trial court’s discretion.

¶ 87                                   IV. CONCLUSION

¶ 88   In light of the foregoing, we vacate that portion of the trial court’s order mandating

consecutive sentences, and remand so the trial court may consider the issue of discretionary

consecutive sentencing. In all other respects, defendant’s convictions and sentences are affirmed.

¶ 89   Vacated in part and affirmed in part; cause remanded.




                                               - 29 -